DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 2-21 are pending.
Claims 2-21 are rejected.
Priority
The objection to the priority claim to Application No. 14/200,942 due to the relationship to the instant application is withdrawn in view of the corrected Application Data Sheet received 15 February 2022.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 61/782,240, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Provisional Consequently instant claims 2-21 are given the benefit only to Application No. 14/200,942, filed 07 March 2014.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.

Specific deficiencies and the required response to this Office Action are as follows:
Figures 9A-9D comprise sequences but the specification does not provide a SEQ ID NO for the sequences and no sequence listing and CRF have been filed.
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Applicant's arguments filed 15 February 2022 have been fully considered but they are not persuasive. The applicants state the sequences in Figures 9A and 9B show a series of individual flows that is not a nucleotide sequence. It is noted that applicants do not discuss the objection to Figures 9C and 9D. The argument is not persuasive because the sequence rules do not make exceptions for the source of the sequence. See MPEP 2422. The specification at paragraph 13 describes figures 9A-9D as showing a sequence of nucleotide flows. Figure 6 shows use of flows of a predetermined order to sequence a polynucleotide. The polynucleotide sequence shown in Figures 9A-9D is generated by analysis of flows.
Claim Rejections - 35 USC § 112
The rejection of claims 2-20 under 35 U.S.C. 112(b) in the Office action mailed or 18 November 2021 is withdrawn in view of the argument presented in the response received 15 February 2022.
Claim Rejections - 35 USC § 101
It is noted that the Office action mailed 18 November 2021 did not list claim 21 as being rejected under 35 U.S.C. 101 in the first sentence of the rejection, although claim 21 was included in the rejection under 35 U. S. C. 101. The Office regrets any inconvenience this may have caused the applicant.
35 U.S.C. 101 reads as follows:



Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 2 recites a process of predicting a sequence from output signals of a sensor array for sequence reads, modifying the predicted sequence using biases for forward strands and reverse strands, calculating a confidence for the predicted sequence of each read, and identifying a variant sequence. Independent claim 20 recites a computer readable medium that causes a computer to execute the process of independent claim 2. Independent claim 21 recites a computer that executes the process of independent claim 2. Independent claims 2, 20, and 21 recite, but for the limitations of a generic computer, the mental process grouping and mathematical concept grouping of abstract ideas.
Dependent claim 3 further recites a mental process and mathematical concept of applying a transformation including a product of a first or second bias of strands and a discriminant vector. Dependent claim 4 further recites a mental process and mathematical concept of assigning frequencies to variant and non-variant sequences and calculating a likelihood of observing the sequences. Dependent claim 5 further recites a mental process of assigning a third frequency to an outlier event in a sequence. Dependent claim 6 further recites a mental process of considering an outlier event with a flat density across all sequencing reads. Dependent claim further recites a mental process and mathematical concept of calculating a likelihood of observing the sequence based further on the third frequency. Dependent claim 8 further recites a mental process and mathematical concept of estimating measurement confidence levels using a function comprising a sum of a log of the likelihood of values measured for a given flow given a hypothesized sequence. Dependent claim 9 further recites a mental process and mathematical 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element in independent claims 2, 20, and 21 of sequencing polynucleotides using microwells aligned with sensors is conventional. Evidence for the conventionality of the claimed sequencing steps is shown in Rothberg et al. (Nature Vol. 475 pages 348-352 (2011) cited in the Information Disclosure statement received 09 May 2018), Quail et al. (BMC Genomics Vol. 13 article 341 (2012) cited in the Information Disclosure statement received 09 May 2018), and Hubbell et al. (United States Patent Application Publication No. US 2012/0264621, cited in the Information Disclosure statement received 09 May 2018).
Rothberg et al. provide evidence that sequencing polynucleotides on an ISFET or chemFET sensor array using a predetermined order of nucleotide flows is conventional. Rothberg et al. shows on pages 348-350 and figures 1-2 an apparatus and process of sequencing polynucleotides using an ISFET array.
Quail et al. compares three methods of sequencing, including use of the Ion Torrent system (referencing the system of Rothberg et al. on page 1). A summary of the technical specification of the Ion Torrent sequencing system is shown in Table 1.
Hubbell et al. (United States Patent Application Publication No. US2012/0264621, cited in the Information Disclosure Statement received 24 October 2014) provides evidence that using a predetermined order of nucleotide flows that is not a cyclical, repeating pattern of consecutive 
Applicant's arguments filed 15 February 2022 have been fully considered but they are not persuasive.
The applicants state the claimed subject matter is too complex to be practical to be performed in the human mind, and therefore is not a mental process grouping of abstract ideas. The argument is not persuasive because the claims do not limit the number of base calls analyzed to be greater than a plurality, and in the simplest embodiment of the claims the process is not too complex to be performed in the mind.
The applicants state the claimed subject matter recites a practical application. The argument is not persuasive because the claimed subject matter does not require a practical application such as a treatment step or a transformation of an article to a different state or thing that uses the result of the recited mental process. See MPEP 2106.04(d). The applicants further state the claims provide evidence of a practical application that is an improvement to a technology. The argument is not persuasive because the applicants point to limitations within the recited judicial exception such as identification of sequence variants from analysis of data from a sequencer apparatus.
The applicants state that at USPTO step 2B the claims recite an unconventional additional element or combination of additional elements. The argument is not persuasive because the applicants do not point to any unconventional additional element. It is noted that additional elements are limitations in addition to the recited judicial exception. See MPEP 2106.05.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631